Title: To George Washington from Major Thomas Forrest, 10 May 1779
From: Forrest, Thomas
To: Washington, George



Please Your Excellency
Phila. May 10th 1779

I trust Your Excellency is well convinc’d of (from my long service) the love I bare for my Country and my desire of Continuing in the Service of it. am Confident Your Excellency would not wish me to Serve but with honor. hope Your Excellency will excuse the liberty I take to inform You I am disapointed in my Expectation, by being Orderd to the feild with my Rank unsettled. Your Excellency’s letter to me at Valley Forge Assuring me we rose Regimentally, satisfied me that the promotion of Lt Colonell Popkin of Col: Crane’s Regt no ways affected me. my taking the feild at this time in my present Rank with a vacancy Still in this Regt, to Which I think myself Entitled And a probability of a long Campaign and no Opertunity of personal Application to Your Excellency: Gives me infinite uneasiness.
It is my wish that this address may not be understood to proceed from the prospect of a long March through a uninhabited Country & facing a Savage foe, neither is it in Consequence of the Small Value to Which our pay is Reduc’d, but from a desire of Supporting that Character which Should ever be inseperable from a Gentleman in a Military Station.
Your Excellency is too well acquainted with the feelings of an Officer not to know with what Reluctance I must take the Feild in Such a situation relying on Your Excellency’s Well know[n] disposition to Assert the rights of all Your Officers I shall hope for an immediate redress, & have the honor to be with the Greatest respect Your Excellency’s Devoted Most Obt Humble servt
Thos Forrest
